 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

FIRST AMENDMENT

 

This First Amendment, effective as of the date set forth above the signatures of
the parties below, amends the Exclusive Patent License Agreement dated April 15,
2011 (the “LICENSE AGREEMENT”) between the Massachusetts Institute of
Technology, a Massachusetts corporation having its principal office at 77
Massachusetts Avenue, Cambridge, Massachusetts 02139 (“M.I.T.”), and Enumeral
Biomedical Corp., a Delaware corporation having its principal place of business
at 1450 Broadway, 24th Floor, New York, NY 10018 (“COMPANY”).

 

WHEREAS, M.I.T. and COMPANY wish to amend the LICENSE AGREEMENT to clarify how
equity issuances are to be made under the LICENSE AGREEMENT;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereby agree as follows:

 

1.Section 4.1(k) of the LICENSE AGREEMENT shall be deleted and replaced in its
entirety with the following:

 

(k)          Equity.

 

(i)          Initial Grant. COMPANY shall issue a total of * shares of Common
Stock of COMPANY, $0.0001 par value per share, (the “Shares”) to M.I.T.,
WHITEHEAD, HARVARD and HOSPITAL, collectively the “Shareholders”), in the
amounts as M.I.T. shall direct. Such issuances shall be recorded on the Stock
Transfer Ledger of COMPANY on the EFFECTIVE DATE and the Shares shall be
delivered to the Shareholders within thirty (30) days of the EFFECTIVE DATE.

 

COMPANY represents to M.I.T. that, as of the EFFECTIVE DATE, the aggregate
number of Shares equals * of the COMPANY’s issued and outstanding Common Stock
calculated on a “Fully Diluted Basis.” For purposes of this Section 4.1(k),
“Fully Diluted Basis” shall mean the total number of issued and outstanding
shares of the COMPANY’s Common Stock calculated to include conversion of all
issued and outstanding securities convertible into Common Stock, the exercise of
all outstanding options and warrants to purchase shares of Common Stock, whether
or not then exercisable, and the conversion or exercise of all rights to
purchase or acquire Common Stock, whether or not then convertible or
exercisable. Notwithstanding the foregoing, for purposes of calculating the
COMPANY’s issued and outstanding Fully Diluted Common Stock, all Convertible
Notes issued prior to the close of the COMPANY’s initial equity financing shall
be excluded until the date of their conversion, at which time sufficient shares
will be issued by COMPANY to the Shareholders to maintain their aggregate
ownership at * as described in this Section.

 

Page 1 of 5

 

 

(ii)         Anti-Dilution Protection Through Funding Threshold. COMPANY from
time to time shall issue additional shares of Common Stock to the Shareholders,
pro rata in accordance with their respective ownership of the Shares, as may be
necessary to ensure that the Shares (together with any and all shares issued
pursuant to this Section 4.1(k)(ii)) continue to represent in the aggregate at
least * of the COMPANY’s issued and outstanding Common Stock calculated on a
Fully Diluted Basis, as calculated after giving effect to the anti-dilutive
issuance. Such issuances shall continue until and including the date upon which
a total of * in cash in exchange for COMPANY’s capital stock (the “Funding
Threshold”) shall be received by COMPANY. Thereafter, no additional shares shall
be due to the Stockholders pursuant to this section.

 

(iii)        Participation in Private Equity Offerings After Funding Threshold.
After the date of the Funding Threshold, each of the Shareholders shall have the
right to purchase additional shares of COMPANY’s capital stock in any private
offering by the COMPANY of such capital stock in exchange for cash (“OFFERING”),
to maintain its pro rata ownership as calculated immediately prior to such
offering on a Fully Diluted Basis, pursuant to the terms and conditions at least
as favorable as those granted to the other offerees. All rights granted to the
Shareholders pursuant to this Section 4.1(k)(iii) shall terminate immediately
(i) prior to a firm commitment underwritten public offering of the COMPANY’s
common stock resulting in gross proceeds to the COMPANY of at least $10 million.
This right granted to the Shareholders shall not apply to any equity issued to
any lender, the issuance of any shares in connection with the conversion of any
equity securities, the issuance of securities to a collaboration partner or
joint venture, or the issuance of any securities under any equity incentive
plan.

 

(iv)        Adjustments for Punitive Round Financings. After the date of the
Funding Threshold (the “Funding Threshold Date”), if COMPANY takes any action
that is a Dilutive Issuance (as defined below), then immediately following such
Dilutive Issuance, COMPANY shall issue to the Shareholders additional shares of
Common Stock such that the Institution Share Number (as defined below) equals
the product obtained by multiplying the Institution Share Number in effect
immediately before the Dilutive Issuance by the Adjustment Fraction defined
below. The Institution Share Price in effect immediately after the Dilutive
Issuance shall be adjusted to equal the result obtained by dividing the
Institution Share Price in effect immediately before the Dilutive Issuance by
the Adjustment Fraction defined below.

 

Adjustment Fraction equals: (A + C)   (A + B)

 

where:

 

A = the number of shares of Common Stock issued and outstanding on a Fully
Diluted Basis immediately prior to the Dilutive Issuance

 

B = the number of shares of Common Stock that could be purchased at the
Institution Share Price immediately prior to the Dilutive Issuance using the
aggregate consideration received by COMPANY in connection with the Dilutive
Issuance.

 

For purposes of calculation of “B”, if the Dilutive Issuance is as described in
subpart (III) of the definition of Dilutive Issuance below, the aggregate
consideration received by COMPANY shall be the price per share at the applicable
Convertible Instrument (as defined below) immediately following the Dilutive
Issuance (as adjusted for the Dilutive Issuance pursuant to the terms and
conditions of the Convertible Instrument or the COMPANY’s Certificate of
Incorporation or other applicable formation document) multiplied by the total
number of shares of Capital Stock (as defined below) into which such newly
adjusted Convertible Instrument could be exercised or converted, whether or not
then exercisable or convertible.

 

Page 2 of 5

 

 

C = the number of shares of Capital Stock issued on a Fully Diluted Basis
pursuant to the Dilutive Issuance, or, if a Convertible Instrument is issued in
the Dilutive Issuance, the number of shares of Capital Stock issuable on a Fully
Diluted Basis if all shares of the Convertible Instrument were converted into
the applicable Capital Stock, whether or not then exercisable or convertible.

 

For purposes of calculation of “C”, if the Dilutive Issuance is as described in
subpart (III) of the definition of Dilutive Issuance below, then C shall be the
total number of shares of Capital Stock into which the newly adjusted
Convertible Instrument could be exercised or converted, whether or not then
exercisable or convertible.

 

The following definitions shall apply to this Section 4.1(k)(iv):

 

“Capital Stock” shall mean any form of COMPANY’s capital stock.

 

“Convertible Instrument” shall mean any instrument issued by COMPANY that is
convertible into, or may be exercised in exchange for, any Capital Stock.

 

“Dilutive Issuance” shall mean any issuance of Capital Stock or any Convertible
Instrument by COMPANY where such issuance results in (I) the price per share of
COMPANY’s Common Stock being reduced to less than the current Institution Share
Price (as defined in this subsection), (II) the price per share of any
Convertible Instrument being reduced to less than the price of the same series
or type of Convertible Instrument in the most recently preceding offering and
sale of such Convertible Instrument, or (III) the conversion ratio of any
Convertible Instrument changing such that each previously issued share of such
Convertible Instrument becomes convertible into a greater number of shares of
the applicable Capital Stock.

 

“Institution Share Number” shall mean the number of shares of COMPANY’s Common
Stock that the Shareholders own on the date of the Dilutive Issuance, as
adjusted from time to time pursuant to this section. Notwithstanding the
foregoing, any shares of Common Stock acquired by the Shareholders pursuant to
Section 4.1(k)(iii) shall not be included in the Institution Share Number.

 

“Institution Share Price” shall mean the value per share of the shares of Common
Stock included in the Institution Share Number, as adjusted from time to time
pursuant to this section. For purposes of this section, the initial Institution
Share Price to be used in an adjustment resulting from the first Dilutive
Issuance to occur after the Funding Threshold Date shall be the Fair Market
Value per share of the Common Stock of the COMPANY effective on the Funding
Threshold Date.

 

Page 3 of 5

 

 

“Fair Market Value” of a share of Common Stock shall be the highest price per
share that the COMPANY could obtain from a willing buyer (not a current employee
or director) for shares of Common Stock sold by the COMPANY, from authorized but
unissued shares, as determined in good faith by the Board of Directors of the
COMPANY, unless the COMPANY shall become subject to a merger, acquisition or
other consolidation pursuant to which the COMPANY is not the surviving party, in
which case the current fair market value of a share of Common Stock shall be
deemed to be the value received by the holders of the COMPANY’s Common Stock for
each share of Common Stock pursuant to the COMPANY’s acquisition.

 

(v)         Massachusetts General Hospital. If HOSPITAL’s ownership of
HOSPITAL’s shares shall at any time create a conflict of interest affecting
HOSPITAL’s ability to conduct clinical trials, clinical studies, clinical
research or clinical validation or if HOSPITAL shall otherwise be required to
divest itself of HOSPITAL’s shares due to law or HOSPITAL’s conflict of interest
policies, then HOSPITAL shall have the right to elect to sell (“TRANSFER”) the
HOSPITAL’s shares to any third party (“PROPOSED TRANSFEREE”) free of any
restriction and free of any co-sale rights, tag along rights, of COMPANY or its
stockholders or investors provided however the HOSPITAL shall not transfer the
HOSPITAL’s shares to a COMPETING ORGANIZATION or to an investor in any COMPETING
ORGANIZATION. Such third party investor shall agree to execute any and all
investment documents binding on the HOSPITAL. Notwithstanding the foregoing, the
COMPANY first and then the other stockholders of the COMPANY shall have the
right of first refusal to purchase such shares at the price offered to such
third party by the HOSPITAL pursuant to the following conditions. HOSPITAL shall
first offer to sell to the COMPANY or any Persons designated by the Company as
the “Purchaser” hereunder (the COMPANY or such designees being referred to as
the “DESIGNATED PURCHASER”) the HOSPITAL’s shares that the HOSPITAL desires to
sell (the “OFFERED SECURITIES”), at the same price and on the terms identical in
all material respects to those terms that the HOSPITAL intends to sell the
Offered Securities to the PROPOSED TRANSFEREE; provided that the DESIGNATED
PURCHASER shall have no right to acquire the OFFERED SECURITIES unless the
DESIGNATED PURCHASER acquires all of the OFFERED SECURITIES. If such proposed
TRANSFER involves consideration other than cash, any Person having rights under
this subparagraph (v) shall have the right to elect to pay, in lieu of such
non-cash consideration, cash in an amount equal to the fair market value of such
non-cash consideration. Such offer shall be made by a written notice (the
“NOTICE of PROPOSED TRANSFER”) delivered to the COMPANY not less than thirty
(30) days prior to the PROPOSED TRANSFER. Such NOTICE of PROPOSED TRANSFER shall
set forth the identity of the PROPOSED TRANSFEREE, the OFFERED SECURITIES
proposed to be sold, the terms and conditions of the proposed sale, including
price per share and any other material terms and conditions or material facts
relating to the proposed sale. In addition, the HOSPITAL shall provide to the
DESIGNATED PURCHASER all such other information relating to the OFFERED
SECURITIES, the PROPOSED TRANSFEREE and the proposed sale as the DESIGNATED
PURCHASER may reasonably request. If the DESIGNATED PURCHASER does not accept
the HOSPITAL’s offer with respect to all of the OFFERED SECURITIES within
fifteen (15) days after receipt of the NOTICE of PROPOSED TRANSFER from
HOSPITAL, the HOSPITAL shall have the right for a period of sixty (60) days
following the sixtieth day after the COMPANY received the NOTICE of PROPOSED
TRANSFER from the HOSPITAL, to sell all of the OFFERED SECURITIES, but at not
less than the price, and upon terms not more favorable to the PROPOSED
TRANSFEREE, than were contained in the NOTICE OF PROPOSED TRANSFER. If the
OFFERED SECURITIES are not sold within such 60-day period, such OFFERED
SECURITIES shall continue to be subject to the requirements of this subparagraph
(v).

 

Page 4 of 5

 

 

(vi)        Miscellaneous. The Shares, and all other shares of Common Stock and
other securities of the COMPANY that may be issued to the Shareholders pursuant
to this Section 4.1(k), shall be duly authorized, validly issued, fully paid and
nonassessable.

 

2.          Section 14.1 of the LICENSE AGREEMENT shall be amended to provide
the following notices information for M.I.T., for all matters relating to the
LICENSE AGREEMENT, including equity and any equity actions after the initial
issuance of shares:

 

If to M.I.T.: Massachusetts Institute of Technology   Technology Licensing
Office, Room NE18-501   One Cambridge Center, Kendall Square   Cambridge, MA
02142-1601   Attention: Director   Tel: 617-253-6966   Fax: 617-258-6790

 

3.          Except as specifically modified or amended hereby, all other terms
and conditions of the LICENSE AGREEMENT shall remain unchanged and in full force
and effect. Capitalized terms used herein and not defined shall have the
meanings set forth in the LICENSE AGREEMENT.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
under seal by their duly authorized representatives.

 

The Effective Date of this First Amendment is March 8, 2013

 

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY ENUMERAL BIOMEDICAL CORP.     By: /s/ Lita L. Nelsen By: /s/ Arthur
H. Tinkelenberg     Name: Lita L. Nelsen Name: Arthur H. Tinkelenberg     Title:
Director Technology Licensing Office Title: President & CEO

 

Page 5 of 5

 